ATTORNEY FOR APPELLANT ATTORNEY FOR APPELLEES                      ATTORNEYS FOR AMICUS CURIAE
Donald J. Tribbett                Dale W. Arnett                   Indiana Regional Sewer District Association
Tribbett Law Office               Winchester, Indiana              Anne H. Poindexter
Logansport, Indiana                                                Stephenie K. Gookins
                                                                   Campbell Kyle Proffitt LLP
                                                                   Carmel, Indiana
____________________________________________________________________________

                                                  In the
                                Indiana Supreme Court
                                _________________________________
                                                                                  Dec 4 2014, 9:44 am
                                         No. 08S02-1402-MI-78

IN RE: THE CARROLL COUNTY 2012 TAX SALE
                        _________________________________

        TWIN LAKES REGIONAL SEWER DISTRICT,                        Appellant (Intervenor Below),

                                                        v.

        STEVEN E. HRUSKA,
        VIRGINIA HANNA,                                            Appellees (Petitioners below)
        EQUITY TRUST COMPANY FBO #80677, 1                         (Petitioner below),
                                                             AND
        CARROLL COUNTY, INDIANA, BY AND THROUGH
             THE CARROLL COUNTY AUDITOR            Appellee (Respondent below).
                         _________________________________

                      Appeal from the Carroll Circuit Court, No. 08C01-1208-MI-15
                                The Honorable Benjamin A. Diener, Judge
                                 _________________________________

       On Petition to Transfer from the Indiana Court of Appeals, No. 08A02-1303-MI-220
                             _________________________________

                                            December 4, 2014

Dickson, Justice.

        1
           Equity Trust Company FBO #80677, was listed as a party by the Appellant District, but has not
participated in this appeal. As noted by the Court of Appeals, these proceedings as to Equity Trust Com-
pany were procedurally different from those involving landowners Hruska and Hanna, and did not result
in final action. Twin Lakes Regional Sewer District v. Hruska, 993 N.E.2d 635, 637–38 (Ind. Ct. App.
2013). The last trial court entry with respect to Equity Trust ordered its hearing "continued indefinitely."
Appellant's App'x at 3.
       The facts in this case parallel those of Twin Lakes v. Ray, 08S04-1402-MI-97, __ N.E.3d
__ (Ind. 2014), which we contemporaneously issue today. In both cases, the same trial court
granted landowners' requests to remove their properties from the list of properties subject to tax
sale, and Twin Lakes Regional Sewer District appealed, challenging the trial court's interpreta-
tion of Indiana Code section 13-26-14-4. For the same reasons expressed today in Ray, we also
reverse the judgment of the trial court in the present case.


       As we hold today in Ray, the lien foreclosure prohibition of Indiana Code section
13-26-14-4, governing the collection of regional sewer district sewer liens, does not apply to col-
lection by tax sale. Here, because the District employed the tax sale method rather than seeking
collection of the landowners' unpaid sewer bills and penalties through foreclosure, the lien fore-
closure prohibition clause does not apply. The judgment of the trial court removing the land-
owners' properties from the tax sale list is reversed, and this cause is remanded for further pro-
ceedings consistent with this opinion.




Rush, C.J., Rucker, David, and Massa, JJ., concur.




                                                  2